         Case 1:19-cv-12379-DJC Document 79 Filed 06/18/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


JONATHAN MULLANE,                             )             Docket No. 1:19-CV-12379-DJC
                                              )
               Plaintiff,                     )
v.                                            )
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE and UNITED                         )
STATES SECURITIES AND                         )
EXCHANGE COMMISSION,                          )
                                              )
               Defendants.                    )


                       PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                        MOTION FOR AN ENLARGEMENT OF TIME


       Now comes Plaintiff Jonathan Mullane (“Plaintiff”) in the above-entitled action, and

hereby respectfully requests that this Honorable Court deny the motion for an enlargement of time

[D.E. 78] of Defendants United States Department of Justice (“DOJ”) and United States Securities

and Exchange Commission (“SEC”) (collectively, “Defendants”).

       In support hereof, Plaintiff states as follows:

1.     Undersigned counsel hereby reincorporates by reference the appended email

       correspondence transmitted to counsel for Defendants on June 15, 2021 [Ex. 1] as if

       fully restated herein.

2.     Plaintiff does not make this objection lightly. As this Court is aware, there is presently a

       motion to dismiss pending in the parallel litigation and companion case in the Southern

       District of Florida, viz. Mullane v. Moreno, et al., 1:20-CV-21339 (S.D. Fla. Mar. 27, 2020)

       (Kallon, J.).
            Case 1:19-cv-12379-DJC Document 79 Filed 06/18/21 Page 2 of 5




3.       All of the FOIA/PA records requested in the instant FOIA/PA action are material and

         directly relevant to that pending motion to dismiss.

4.       Thus, it is an absolute certainty (as opposed to a mere possibility) that Plaintiff will incur

         grievous, irreparable harm should this Court grant the relief requested by Defendants.

5.       Any further delay (even several days) will indisputably result in a grave miscarriage of

         justice in the above-referenced parallel proceeding, and will deprive Plaintiff of even the

         most basic procedural due process rights—a constitutional, non-negotiable right.1

6.       Other than accusing Plaintiff of violating this Court’s March, 19, 2021 Order2, there is not

         a single countervailing interest cited in Defendants’ moving papers—let alone a compelling

         interest that would even come close to outweighing the unconscionable harm to Plaintiff.

         Nor has any reason been proffered for why this Court should knowingly authorize and

         condone a violation of Plaintiff’s constitutional and statutory right to expedited treatment

         of all FOIA/PA cases.

7.       This action is presently being litigated with the assistance of not one, but four (4) separate

         government offices:

                  (1) the Boston USAO;

                  (2) the Miami USAO;


1
  “Unjustifiable delay in court proceedings, particularly in deciding cases, can have a significant impact on the parties
and reflects adversely on the judicial system. Under Canon 3B(8) of the 1990 model code, a judge is required to
‘dispose of all judicial matters promptly, efficiently and fairly.’” Gray, Cynthia, “ETHICAL STANDARDS FOR
JUDGES,” Handbook for Members of Judicial Conduct Commission: How Judicial Conduct Commissions Work:
Ethical Standards for Judges, American Judicature Society, pp. 14–15 (2009). “[D]epriving quick and certain justice
to the litigants . . . reinforces the negative images of the judicial system . . . . ” Shaman, Jeffrey M., et al., Judicial
Conduct and Ethics (2d ed.) § 6.02, pp. 168-83 (1995).
2
  Such a baseless accusation is particularly concerning here, since counsel for Defendants has actual knowledge that
no such violation occurred. As counsel himself is well aware from having personally reviewed Plaintiff’s Opposition
to Summary Judgment [D.E. 74], that Opposition was clearly limited to the specific records identified in the Court’s
Order. Even worse, Defendants’ moving papers tellingly fail to identify the pages and/or paragraphs in D.E. 74
which they now claim are in violation of the Court’s Order. Defendants’ representations to this Court are therefore
misleading at best, and disingenuous at worst.


                                                            2
       Case 1:19-cv-12379-DJC Document 79 Filed 06/18/21 Page 3 of 5




            (3) EOUSA in Washington, DC; and

            (4) the FOIA/PA office of Main Justice in Washington, DC (where Attorney

            Wilkinson is employed).

     Thus, Defendants currently have an entire team of AUSAs ready, willing, and able to

     respond to the subject filings. They have the resources of four (4) entire offices of the

     federal government at their disposition. Under such circumstances, how could granting

     these four offices additional time to respond to Plaintiff’s filings possibly outweigh the

     specifically-identified foreseeable harm to Plaintiff? How could that possibly serve the

     interests of justice, or the FOIA statute itself? Sadly, these were the exact same dilatory

     tactics engaged in by the USAO throughout the Moreno litigation in the District of

     Massachusetts.

8.   As this Court will note, Plaintiff has been patiently waiting for the requested FOIA/PA

     documents since October 2018, i.e. two-and-a-half years ago. Instead of timely providing

     Plaintiff the documents to which he is entitled as a matter of law, Defendants have opted

     to litigate this matter “tooth and nail” in order to delay production. Their latest motion for

     an enlargement of time [D.E. 78] is illustrative, and is nothing new; it is part and parcel to

     Defendants’ litigation strategy in these related proceedings between the parties (which have

     been ongoing since 2018). Not only have these inexcusable delays resulted in irreparable

     harm to Plaintiff (who remains unemployed to-date as a foreseeable result thereof), they

     have needlessly caused scarce judicial resources to be squandered by exponentially

     multiplying the number of related proceedings and pleadings.

9.   If Defendants wish to continue litigating a request for documents regarding an “unpaid

     student intern” before this Court for a few more years—as they apparently wish to do—




                                               3
         Case 1:19-cv-12379-DJC Document 79 Filed 06/18/21 Page 4 of 5




       they must do so in a timely manner, as required by the FOIA statute itself. Not only are

       government defendants not entitled to “special treatment” in this Court, the exact opposite

       is true in FOIA/PA cases: the district court is required under federal law to expedite this

       multi-year action.

10.    Nothing in Defendants’ moving papers explains to us why this Court should knowingly

       violate the FOIA statute itself and the federal common law on this issue. Nor is any “good

       cause” therefor cited. Nor do Defendants explain to us why their (understandable) interest

       in having as much time as possible to respond to the filings of opposing counsel could

       possibly outweigh violating the constitutional and statutory rights of Plaintiff (or any other

       FOIA/PA requester, for that matter).

11.    Indeed, such a countervailing interest does not, and comes nowhere close to doing so in

       this important FOIA/PA case.

                                         CONCLUSION

       WHEREFORE, premises considered, Plaintiff respectfully prays that Defendants’ motion

[D.E. 78] be denied.

At Cambridge, Massachusetts,                          Respectfully submitted,
This 18th Day of June, 2021
                                                      /s/ E. Peter Mullane, Esq.
                                                      E. Peter Mullane, Esq.
                                                      BBO #360000
                                                      MULLANE, MICHEL & McINNES LLP
                                                      6 Bennett Street
                                                      Cambridge, MA 02138
                                                      Tel.: (617) 661-9000
                                                      peter@3mlaw.com

                                                      Counsel for Plaintiff




                                                 4
          Case 1:19-cv-12379-DJC Document 79 Filed 06/18/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this filing submitted via the CM/ECF system shall be
transmitted electronically to the registered participants as identified on the Notice of Electronic
Filing (“NEF”), and that paper copies shall be mailed via first class mail, postage prepaid, to those
indicated as non-registered participants on the date of filing.

DATED:         June 18, 2021                          /s/ E. Peter Mullane, Esq.
                                                      E. Peter Mullane, Esq.




                                                 5
